DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-16 are pending.
Claim(s) 1-16 are rejected.
Priority
Foreign priority:
Acknowledgment is made of applicant’s claim for foreign priority to application no. EP18208144.8 filled on 11/23/2018. The certified copy has been received.
PCT:
	Acknowledgment is made of applicant' s claim for priority to PCT application no. PCT/EP2019/079381 filled on 10/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings were received on 05/23/2021. These drawings are acceptable for the examination purpose.
Response to Amendment
Amended claims 1-16 submitted on 06/09/2021 are acknowledged and are fully considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by SANDLER et al. (US20170357249A1) [hereinafter SANDLER].
Claim 1:
	Regarding claim 1, SANDLER discloses, “An extension device for an automation device in an industrial system,” [See the extension device (e.g.; The analytics system 302 including one or more analytic node systems 202) for an automation device (e.g.; control system 308): “Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” (¶55)];
	“the extension device being operable to enable, accelerate, or enable and accelerate one or more computations,” [Examiner notes that claim requires only one of 1. enable, 2.accelerate, or 3. enable and accelerate.
	See the extension device 302 enable computations (e.g.; enable any computations such as manipulation of other systems, performing any analysis etc.): “The analytics system 302 can also direct analytic result data” “real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent” (¶55)];
	“the extension device comprising: a processor configured to:” [See the extension device 302 includes processor that performs various processing: “analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytic node system 202 can include” “one or more processors 216, and memory 218” (¶51)… “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310. Example algorithms executed by the analytics engine 502 can include, for example, diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” (¶71)];
	“obtain one or more results of the one or more computations, wherein the one or more results indicate one or more states of the industrial system; and” [See the “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310.” “Machine learning algorithms can monitor one or more specified data items over time and learn patterns of machine or process activity.” “Failure mode pattern matching algorithms can monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process failure.” (¶71)];
	“provide the one or more results via a process state model shared with the automation device to monitor, control, or monitor and control the industrial system.” [Examiner notes that claim requires only one of 1. monitor, 2. control, or 3. monitor and control.
	See process state model shared between extension device 302 and controller 308 (e.g.; shared state model such as shown in figure 1 and  3industrial environment/model of the industrial system including all the components of the industrial system). See the extension device 302 provides analysis results via model shared with controller 308 to monitor/control the industrial system (e.g.; results obtained based on processing is provided via shared model to preform monitoring and control process of “FIG. 1 is a block diagram of an example industrial control environment 100. I” (¶36)… “FIG. 3 is a diagram of a high-level, abstract analytics system model illustrating the general relationship between the layered analytics system and an industrial control system. Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” “analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results.” “the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)].
	
Claim 2:
	Regarding claim 2, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “the extension device is a neural processing unit configured to compute one or more artificial neural networks.” [See the extension device (e.g.; The analytics system 302 including one or more analytic node systems 202) is a neural processing unit configured to compute one or more artificial neural networks (e.g.; compute neural networks via machine learning engine analysis, expert or artificial intelligence (AI) capability): “The analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytics system 302 can include an analytics engine 502” “Machine learning algorithms can monitor one or more specified data items over time and learn patterns of machine or process activity. Some such machine learning algorithms can, based on these learned patterns, output predictive trend information for the machine or process, modify one or more machine or process operating parameters based on a prediction of future performance (e.g., modifying an operating parameter in a manner determined to mitigate a future deviation from a desired performance metric), or perform another suitable action based on results of the machine learning.” (¶71)… “the analytics engine 502 can be implemented on each layer by one or more analytic nodes.” “functional elements of an example analytic node 602. As the means for implementing analytics system 302, analytic node 602 can be used as a core building block of the layered analysis architecture” (¶72)…“Analytic element(s) 606 are the functional components that perform the analytic operations.” “which can be implemented and executed by analytic component 206” “analytic functions that can be carried out by analytic elements 606 include,” “mathematical algorithms, machine learning engine analysis, expert or artificial intelligence (AI) capability, etc.” (¶74)].
	
Claim 3:
	Regarding claim 3, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “wherein the processor is further configured to apply logic to an intermediate result of the one or more computations, to the one or more [See the extension 302 apply logic to an intermediate result (e.g.; processing intermediate result such as processing learned pattern data to modify machine or process operating parameters) of the one or more computations, to the one or more states (e.g.; apply analytics logic or algorithms for processing the collected data): “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310.” “algorithms executed by the analytics engine 502 can include,” “diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” “Machine learning algorithms can monitor one or more specified data items over time and learn patterns of machine or process activity. Some such machine learning algorithms can, based on these learned patterns, output predictive trend information for the machine or process, modify one or more machine or process operating parameters based on a prediction of future performance (e.g., modifying an operating parameter in a manner determined to mitigate a future deviation from a desired performance metric), or perform another suitable action based on results of the machine learning.” (¶71)].

Claim 4:
	Regarding claim 4, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “wherein the processor is further configured to update at least parts of the process state model with one or more of the results.” [See “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements, to be described in more detail herein—that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310. Example algorithms executed by the analytics engine 502 can include, for example, diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” “Some such machine learning algorithms can, based on these learned patterns,” “modify one or more machine or process operating parameters based on a prediction of future performance (e.g., modifying an operating parameter in a manner determined to mitigate a future deviation from a desired performance metric),” “Failure mode pattern” “In response to identifying a failure mode pattern, such algorithms may” “modify one or more machine or process parameters in a manner determined to mitigate the failure, or perform another suitable action.” (¶71)… “The analytic node 602 b can also write values or commands to the controller's execution engine 1114 in accordance with analysis results generated by the analytic node 602 b. For example, the node 602 b may change setpoint values used by the controller's program code 1116 to regulate an aspect of a controlled machine or process, or may change values of other data tags used by the program code 1116.” (¶96)].


Claim 5:
	Regarding claim 5, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “wherein the processor comprises a processing unit configured to perform the one or more computations.” [See the extension device 302 includes processor that performs various processing/computations: “analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytic node system 202 can include” “one or more processors 216, and memory 218” (¶51)… “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310. Example algorithms executed by the analytics engine 502 can include, for example, diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” (¶71)].

Claim 9:
	Regarding claim 9, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “wherein the processor is operative to obtain industrial data via the process state model.” [See processor obtaining industrial data via state model (e.g.; via industrial control environment 100): “analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytic node system 202 can include” “one or more processors 216, and memory 218” (¶51)… “an analytic node deployed on the device layer can monitor flow meters on intake and outflow pipes of a pump, as well as drive current of a motor drive that runs the pump. The analytic node can execute an analytic engine that can determine, based on analysis of this monitored data, that there is an air bubble in the pipe. In response to this determination, the analytic node can command the drive to slow down to prevent the bubble from reaching the pump. In general, machine-level analytics are scoped to an industrial machine that is being monitored and controlled by a collection of industrial devices.” (¶62)].

Claim 10:
	Regarding claim 10, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “a control unit configured to retrieve, provide, or retrieve and provide data from the automation device via the process state model.” [Examiner notes that claim requires only one of 1. retrieve, 2. provide, or 3. retrieve and provide
	See controller retrieves data from the automation device via the model (e.g.; industrial control environment 100): “industrial controller comprises a backplane 902 on which is installed a controller module 904” “installed on the backplane 902 are a number of I/O modules 910 for receiving data from or sending output signals to various I/O devices that interface with the controlled industrial automation system or process” “The controller 702 also includes a network bridge module 912 for connecting to a plant network, and a historian module 808 for collection of data.” (¶89)].


Claim 11:
	Regarding claim 11, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “a communication interface operative to exchange at least parts of the process state model between the automation device and the extension device.” [See the communication interface to exchange data between the extension device 302 and automation device 308: “The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” (¶55)… “industrial controller comprises a backplane 902 on which is installed a controller module 904 with an integrated Ethernet port 906. Also installed on the backplane 902 are a number of I/O modules 910 for receiving data from or sending output signals to various I/O devices that interface with the controlled industrial automation system or process. I/O modules 910 can include any combination of analog input modules, analog output modules, digital input modules, and digital output modules, as well as any desired special function modules.” (¶89)].

Claim 12:
	Regarding claim 12, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “process state model comprises state representations of inputs, outputs, inputs and outputs of the automation device.” [See process model include state representations of inputs, outputs, inputs and outputs of the automation device: “industrial controller comprises a backplane 902 on which is installed a controller module 904 with an integrated Ethernet port 906. Also installed on the backplane 902 are a number of I/O modules 910 for receiving data from or sending output signals to various I/O devices that interface with the controlled industrial automation system or process. I/O modules 910 can include any combination of analog input modules, analog output modules, digital input modules, and digital output modules, as well as any desired special function modules.” (¶89)].

Claim 13:
	Regarding claim 13, SANDLER discloses all the elements of claim 1,
	SANDLER further discloses “a peripheral connectivity system operative to provide connectivity to data sources connected to the extension device.” [See system provides connectivity to data source: “FIG. 10 is a diagram of motor drive 704 with analytic nodes 602 e and 602 h installed thereon.” “Motor drive 704” “a network bridge 1006 and one or more I/O modules 1002, which are communicatively connected via a peripheral bus 1012.” (¶91)… “The controller 702 also includes a network bridge module 912 for connecting to a plant network, and a historian module 808 for collection of data.” (¶89)].

Claim 14:
	Regarding claim 14, SANDLER discloses, “A system comprising one or more automation devices in an industrial system; and one or more extension devices,” [See the system including or more extension device (e.g.; analytic nodes/systems, the analytics system 302 including one or more analytic node systems 202) for an “Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” (¶55)];
	“each extension device of the one or more extension devices being operable to enable, accelerate, or enable and accelerate one or more computations,” [Examiner notes that claim requires only one of 1. enable, 2.accelerate, or 3. enable and accelerate.
	See the extension device 302 enable computations (e.g.; enable any computations such as manipulation of other systems, performing any analysis etc.): “The analytics system 302 can also direct analytic result data” “real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent” (¶55)];
	“the respective extension device comprising: a processor configured to:” [See the extension device 302 includes processor that performs various processing: “analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytic node system 202 can include” “one or more processors 216, and memory 218” (¶51)… “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310. Example algorithms executed by the analytics engine 502 can include, for example, diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” (¶71)];
	“obtain one or more results of the one or more computations, wherein the one or more results indicate one or more states of the industrial system;” [See the extension device 302 obtains states of the industrial system (e.g.; data collected from the industrial devices associated with control system 308 and controlled system 310 that includes state data such as monitor one or more specified data items over time and learn patterns of machine or process activity, or monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process): “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310.” “Machine learning algorithms can monitor one or more specified data items over time and learn patterns of machine or process activity.” “Failure mode pattern matching algorithms can monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process failure.” (¶71)];
	“provide the one or more results via a process state model shared with a respective automation device of the one or more automation devices to monitor, control, or monitor and control the industrial system,” [Examiner notes that claim requires only one of 1. monitor, 2. control, or 3. monitor and control.
“FIG. 1 is a block diagram of an example industrial control environment 100. I” (¶36)… “FIG. 3 is a diagram of a high-level, abstract analytics system model illustrating the general relationship between the layered analytics system and an industrial control system. Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” “analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results.” “the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)].
	“wherein at least one of the one or more automation devices is operative to monitor, control, or monitor and control the industrial system according to at least one of [See based on the analysis performed by extension device 302, the control system 308 controls the industrial system (e.g.; alters one or more control operations based on the analytics results): “real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results. In this way, the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)];
	“wherein the at least one result is provided to the at least one automation device via the process state model.” [See process state model shared between extension device 302 and controller 308 (e.g.; shared state model such as shown in figure 1 and  3industrial environment/model of the industrial system including all the components of the industrial system). See the extension device 302 provides analysis results via model shared with controller 308 to monitor/control the industrial system (e.g.; results obtained based on processing is provided via shared model to preform monitoring and control process of the industrial system): “FIG. 1 is a block diagram of an example industrial control environment 100. I” (¶36)… “FIG. 3 is a diagram of a high-level, abstract analytics system model illustrating the general relationship between the layered analytics system and an industrial control system. Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” “analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results.” “the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)].

Claim 15:
	Regarding claim 15, SANDLER discloses, “An automation device comprising: a processor configured to control an industrial system based on one or more results of one or more computations performed by one or more extension devices,” [See controller 308 includes processor; see based on the analysis performed by extension device 302, the control system 308 controls the industrial system (e.g.; alters one or more control operations based on the analytics results): “The controller I/O can communicate with a controller's processor over a backplane such that the digital and analog signals can be read into and controlled by the control programs. Industrial controllers 118 can also communicate with industrial devices 120 over a network” (¶38)… “real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results. In this way, the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)]
	“the one or more extension devices being operable to enable, accelerate, or enable and accelerate the one or more computations,” [Examiner notes that claim requires only one of 1. enable, 2.accelerate, or 3. enable and accelerate.
	See the extension device 302 enable computations (e.g.; enable any computations such as manipulation of other systems, performing any analysis etc.): “The analytics system 302 can also direct analytic result data” “real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent” (¶55)]; 
	“a processor of the one or more extension devices being configured to obtain the one or more results of the one or more computations, wherein the one or more results indicate one or more states of the industrial system,” [See the extension device 302 includes processor that performs various processing. See the extension device 302 obtains states of the industrial system (e.g.; data collected from the industrial devices associated with control system 308 and controlled system 310 that includes state data such as monitor one or more specified data items over time and learn patterns of machine or process activity, or monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process): “analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytic node system 202 can include” “one or more processors 216, and memory 218” (¶51)… “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310. Example algorithms executed by the analytics engine 502 can include, for example, diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” “Machine learning algorithms can monitor one or more specified data items over time and learn patterns of machine or process activity.” “Failure mode pattern matching algorithms can monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process failure.” (¶71)];
	“wherein the one or more results are provided to the automation device via a process state model.” [See process state model shared between extension device 302 and controller 308 (e.g.; shared state model such as shown in figure 1 and  3; industrial environment/model of the industrial system including all the components of the industrial system). See the extension device 302 provides analysis results via model shared with controller 308 to monitor/control the industrial system (e.g.; results obtained based on processing is provided via shared model to preform monitoring and control process of the industrial system): “FIG. 1 is a block diagram of an example industrial control environment 100. I” (¶36)… “FIG. 3 is a diagram of a high-level, abstract analytics system model illustrating the general relationship between the layered analytics system and an industrial control system. Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” “analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results.” “the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)].

Claim 16:
	Regarding claim 16, SANDLER discloses, “A method for providing results of a computation in an industrial system, the method comprising:” [See the method where the extension device 302 provides analysis results via model shared with controller 308 (e.g.; results obtained based on processing is provided via shared model to preform monitoring and control process of the industrial system): “FIG. 1 is a block diagram of an example industrial control environment 100. I” (¶36)… “FIG. 3 is a diagram of a high-level, abstract analytics system model illustrating the general relationship between the layered analytics system and an industrial control system. Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” “analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results.” “the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)];
	“obtaining, by an extension device, one or more of the results of the computation, wherein the results indicate one or more states of the industrial system;” [See the extension device 302 includes processor that performs various processing. See the extension device 302 obtains states of the industrial system (e.g.; data collected from the industrial devices associated with control system 308 and controlled system 310 that includes state data such as monitor one or more specified data items over time and learn patterns of machine or process activity, or monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process): “analytics system 302 (which can include one or more analytic node systems 202)” (¶55)… “Analytic node system 202 can include” “one or more processors 216, and memory 218” (¶51)… “Analytics system 302 can include an analytics engine 502—made up of one or more analytic elements,” “that defines the analytics logic or algorithms for processing data collected from the devices associated with control system 308 and controlled system 310. Example algorithms executed by the analytics engine 502 can include, for example, diagnostics monitoring, machine learning, failure mode pattern matching, or other such analytics.” “Machine learning algorithms can monitor one or more specified data items over time and learn patterns of machine or process activity.” “Failure mode pattern matching algorithms can monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process failure.” (¶71)];
	“providing the results via a process state model shared with an automation device to monitor, control, or monitor and control the industrial system.” [Examiner notes that claim requires only one of 1. monitor, 2. control, or 3. monitor and control.
	See process state model shared between extension device 302 and controller 308 (e.g.; shared state model such as shown in figure 1 and  3industrial environment/model of the industrial system including all the components of the industrial system). See the extension device 302 provides analysis results via model shared with controller 308 to monitor/control the industrial system (e.g.; results obtained based on processing is provided via shared model to preform monitoring and control process of the industrial system): “FIG. 1 is a block diagram of an example industrial control environment 100. I” (¶36)… “FIG. 3 is a diagram of a high-level, abstract analytics system model illustrating the general relationship between the layered analytics system and an industrial control system. Control system 308 (e.g., an industrial controller and associated I/O devices, including sensors, motor drives, etc.) controls a controlled system or process 310 (e.g., a machine, a batch process, etc.). The analytics system 302 (which can include one or more analytic node systems 202) is a separate entity relative to the control system 308 but interacts with the control system 308.” “analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results.” “the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” (¶55)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANDLER, and further in view of Konya et al. (US20190081476A1) [hereinafter KONYA].
Claim 6:
	Regarding claim 6, SANDLER discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the processor comprises a processing unit configured to perform at least part of the one or more computations with a SIMD-architecture.”
	However, KONYA discloses, “wherein the processor comprises a processing unit configured to perform at least part of the one or more computations with a SIMD-architecture.” [See the system uses SIMD architecture to perform computations: “processor(s) 3550 of the control device 3500 may be selected to efficiently perform allocation of sets of data values” “and to efficiently perform allocation of tasks among the node devices 3350 to generate and use portions of the merged meter data 2333 and/or each set of models that corresponds to one of the meters 3101 or 3102.” “processor(s) 3350 of each of the node devices 3300 may be selected to efficiently perform a regression analyses to fit power provision and/or power consumption models to power provision and/or power consumption values, respectively, at least partially in parallel.” “the processor(s) 3350 may incorporate a single-instruction multiple-data (SIMD) architecture,” (¶278)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the use of SIMD architecture to perform computations taught by KONYA with the device taught by SANDLER as discussed above. A person of ordinary skill in the industrial system monitoring field [KONYA: “analyze the data using fewer processing cycles and less memory than other approaches, while obtaining a similar or greater level of accuracy.” (¶200)].

Claim 7:
	Regarding claim 7, SANDLER discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the processor comprises a processing unit based on a neural network accelerating architecture.”
	However, KONYA discloses, “wherein the processor comprises a processing unit based on a neural network accelerating architecture.” [See the processors include processing unit based on neural network accelerating architecture (e.g.; neural network with higher efficiency): “processor(s) 3550 of the control device 3500 may be selected to efficiently perform allocation of sets of data values associated within individual meters 3101 and/or 3102 among the node devices 3350, and to efficiently perform allocation of tasks among the node devices 3350 to generate and use portions of the merged meter data 2333 and/or each set of models that corresponds to one of the meters 3101 or 3102. Alternatively or additionally, the processor(s) 3350 of each of the node devices 3300 may be selected to efficiently perform a regression analyses to fit power provision and/or power consumption models to power provision and/or power consumption values, respectively, at least partially in parallel. By way of example, the processor(s) 3350 may incorporate” “multiple processing pipelines, and/or may incorporate the ability to support multiple simultaneous threads of execution per processing pipeline.” (¶278)… “In block 1106, a machine-learning model is trained using the training data. The machine-learning model can be trained in a supervised, unsupervised, or semi-supervised manner.” (¶188)… “neural networks can include deep neural networks, feed-forward neural networks, recurrent neural networks, convolutional neural networks,” “or any combination of these.” (¶183)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of KONYA with the device taught by SANDLER as discussed above. A person of ordinary skill in the industrial system monitoring field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim(s)  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANDLER, and further in view of LATHROP et al. (US20210406648A1) [hereinafter LATHROP].
Claim 8:
	Regarding claim 8, SANDLER discloses all the elements of claim 1, but doesn’t explicitly disclose, “comprises a processing unit configured to provide computations with 0, 1 or more TOPS/Watt.”
	However, LATHROP discloses, “comprises a processing unit configured to provide computations with 0, 1 or more TOPS/Watt.” [Examiner notes that claim requires only one of 0, 1 or more TOPS/Watt.
“embodiments of a device as described in this disclosure can perform between about 20 to about 500 tera operations per second (TOPS) at about 6 TOPS/watt (W),” (¶29)… “The internal network 120 can include a reservoir, which may be a recurrent artificial neural network of many interconnected artificial neurons or nodes 121.” (¶34)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing computations with 1 or more TOPS/watt with the processing unit taught by LATHROP with the device taught by SANDLER as discussed above. A person of ordinary skill in the industrial system monitoring field would have been motivated to make such combination in order to achieve greater accuracy in processing data [LATHROP: “The addition of machine learning may achieve greater accuracy in prediction, classification” (¶131)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20140337429A1 – Industrial data analytics in a cloud platform:
	Analysis system 814 can organize manufacturing data collected from industrial systems 816 according to various classes. In the illustrated example, manufacturing data is classified according to device data 806, process data 808, asset data 810, and system data 812 (¶78). analysis system 814 collects and maintains data from the various devices and assets that make up industrial systems 816 and classifies the data 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116